Hooker, J.
(dissenting). In my opinion, a sheriff who contracts with an execution debtor to omit service of his execution, and does omit to serve it accordingly, is guilty of malfeasance in office; and it is as true when the writ is a fieri facias as it is in the case of a capias ad satisfaciendum. The contract is admittedly illegal and void in the latter case, and there is no difference in principle. Where parties make an illegal contract, the law declines to enforce it, leaving the parties where it finds them. This case is not changed by the fact that one of the parties has profited by the arrangement. That is usually the case. Anderson v. Farns, 7 Blackf. 343; Greathouse v. Dunlap, 3 McLean, 303 (Fed. Cas. No. 5,742); Page v. Trufant, 2 Mass. 159 (3 Am. Dec. 41); 1 Wait, Act. & Def. 683, 699, and cases cited. I think that it is against public policy for an officer to take a bond from his execution debtor to indemnify him for omitting to make a lawful levy which the law and his writ command him to make, and the question of good faith is not involved. The illegality of a promise to omit a duty does not depend upon the officer’s good or bad faith. There may be no moral turpitude involved, but the law forbids such contracts, and they are void.
In Blackett v. Crissop, 1 Ld. Raym. 278, it was held that, if the sheriff take a bond or promise to keep him harmless in the doing of a lawful act, it is good; but, if it *425"be in the doing of that which he ought not to do, the bond is void.
In Stotesbury v. Smith, 2 Burrow, 924, a sheriff accepted bail upon the promise by the debtor to pay him six and one-half guineas. H&ld, that the promise to pay was void upon the ground that it was an illegal contract.
In Denson v. Sledge, 2 Dev. 136, a promise to indemnify a sheriff for neglecting to levy a fi,. fa., or for postponing his execution, was said to be bad; but that, if it had been a bond to indemnify the sheriff for levying a fi. fa. against A. upon goods in the possession of B., it would have been good.
In the case of James v. Hendree’s Adm’r, 34 Ala. 488, the defendant was warned to work on the highway. Another made an agreement with him to indemnify him against prosecution for his default if he would refuse to perform the work. The contract was held illegal, as the duty to work upon the highway was cast upon him by law.
In Cole v. Parker, 7 Iowa, 167 (71 Am. Dec. 439), a "bond taken to induce an officer to omit the levy of an execution was held to be void. It was therefore held that it could not be made valid by adoption by the execution plaintiff.
In County of Cass v. Beck & Co., 76 Iowa, 487 (41 N. W. 200), it was held that abandonment of proceedings to collect a tax by distress upon a promise to pay was based upon an illegal consideration, and the promise was void.
In Kenworthy v. Stringer, 27 Ind. 498, a sheriff released a prisoner convicted of riot upon the promise of and offer to pay his fine. The contract was held to be illegal, •and it could not be enforced.
In Commissioners of Lake Fork Special Drainage Dist. v. People, 138 Ill. 87 (27 N. E. 857), an agreement for a consideration not to tax land of one outside of the district was held void. See, also, Penn v. Bornman, 102 Ill. 523.
*426In the case of Hodsdon v. Wilkins, 7 Greenl. 113 (20 Am. Dec. 347), a sheriff admitted that he might have-arrested an execution debtor on execution, but, relying' upon his promise to see him harmless, allowed the execution to run down. The contract was held to be illegal and. void.
In Barnes v. Jackson, 2 Sneed, 416, a contract to hold, up an execution if the defendant would pay the officer’s-commissions was held to be void.
In Millard v. Canfield, 5 Wend. 61, security taken by the arresting officer for the appearance of the defendant was held void. See, also, Scott v. Shaw, 13 Johns. 378.
In Webbers’ Ex’rs v. Blunt, 19 Wend. 188 (32 Am. Dec. 445), it was held:
“A promise to a sheriff to indemnify him against all damages to which he may be subjected in consequence of' discharging from custody a third person, whom he has-arrested on legal process, is void, as taken colore officii, although the sheriff was induced to grant the discharge-upon a false representation of the promisor that the debt, to enforce the payment of which the process had issued,, had been satisfied.”
The court said further:
“A willful disobedience, even to the civil process, of the court, is such an abuse as would not only subject the sheriff to punishment as for a contempt, but to an indictment. It is a violation of his oath of office. The question is whether he could escape such a consequence because-some one tells him that there is somewhere-a secret vice in the line of proceedings by which the writ may be avoided. Would any court listen to such a defense for a moment ?”
In Harrington’s Adm’r v. Crawford, 61 Mo. App. 221, it was held that a bond indemnifying a sheriff against loss for omitting to do that which it is his duty to.do — as-to execute final process — is void, as against public policy, and no recovery can be had thereon.
In Prewitt v. Garrett, 6 Ala. 128 (41 Am. Dec. 40), it was held that a bond given by an execution defendant to the sheriff to save him harmless for omitting to levy an
*427execution, on the property of a stranger to the judgment was illegal and void.
We are cited to several cases as supporting the proposition that such security taken bona fide is not void. An examination of those cases shows very few of them in point. In the case of Shotwell v. Hamblin, 23 Miss. 156 (55 Am. Dec. 83), an action of assumpsit was brought by an officer upon the promise by an execution creditor to, indemnify him against other execution creditors if he would pay over and appropriate the money in satisfaction of his execution, to the exclusion of others, upon a claim of priority. The court said:
“An agreement to indemnify a sheriff for an act to be done by him in plain violation of his duty is invalid; but, in case of a disputed right in goods, bonds of indemnity, given to induce a levy upon the goods, are clearly lawful.’
The court held that the act was not in plain violation of his duty, and authority is cited.
In the case of County of Strafford v. Jackson, 14 N. H. 16, a prisoner gave his note for the amount of the fine and costs in accordance with an order made by the judge. It was held that this was within the power of the judge.
In the case of Town of Stonington v. Powers, 37 Conn. 439, an officer on his way to jail with a prisoner accepted his note, payable to the town, for the amount of the fine, and released him. The fine was payable to the town, and the town approved the action of the officer, and accepted the note. It was held that the note was not void.
The cases of Randle v. Harris, 6 Yerg. 508, Joyce v. Williams, Tayl. (N. C.) 27, and Foster v. Clark, 19 Pick. 329, may perhaps be said to sustain plaintiff’s contention. All of them, however, seem to be cases of first impression, no authorities being cited in support of them. Of the latter it was said in the case of Harrington’s Adm’r v. Crawford, supra:
*428“In Foster v. Clark, 19 Pick. 329, which case goes further in that direction than any we have been able to find, an officer was upheld in enforcing the promissory note of a third person given to him to release an attachment on mesne process. The court lays stress upon the fact that the process was mesne process, and that the note was that of a third person^ which might be treated in the nature of a forthcoming obligation, such obligations being always upheld in the law. We have, however, been unable to find any case which goes to the extent that an obligation can be upheld which is taken to protect the officer in disobeying the final process of a court from the person against whom the process is directed. In holding that such an obligation can be upheld as lawful, provided the officer acted upon a well-founded doubt as to the rights of the plaintiff in the writ, the trial court made a dangerous departure from principles recognized as governing the rights and duties of executive officers. This departure we cannot sanction, and hence must reverse the judgment.”
The judgment should be reversed, with costs.